Citation Nr: 9922855	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-40 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to July 13, 1992, for 
assignment of a 100 percent schedular evaluation for service-
connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which assigned a 100 percent evaluation for service-
connected schizophrenia, effective July 13, 1992.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a decision dated in February 1988, the RO assigned 
denied an evaluation in excess of 30 percent for service-
connected schizophrenia and notified the veteran of such by 
letter also dated in February 1988; he did not appeal.

3.  On December 20, 1990, the RO received the veteran's 
informal application for an increased evaluation for his 
service-connected schizophrenia; there is no evidence or 
documentation of record received prior to that date that can 
be construed as an application for increase.

4.  A decision of the Social Security Administration (SSA), 
dated in December 1990, concludes that, based in part on 
psychologic evaluation completed in November 1989, the 
veteran was completely incapacitated and had been unable to 
work for at least one year due to severe psychiatric 
disability.



CONCLUSION OF LAW

The criteria for an effective date of December 20, 1989, for 
assignment of a 100 percent schedular evaluation for service-
connected schizophrenia have been met.  38 U.S.C.A. 
§§ 5107(b), 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By way of history, the RO established service connection for 
a schizophrenic reaction, effective April 7, 1970.  In a 
decision dated in February 1988, the RO denied an evaluation 
in excess of 30 percent for the veteran's service-connected 
schizophrenia.  The RO notified him of that decision by 
letter also dated in February 1988; he did not initiate an 
appeal.

A record from the Medical Plaza Hospital, dated in July 1989, 
reflects evaluation by R.B., M.D.  Dr. R.B. noted that the 
veteran was hospitalized due to complaints of confusion and 
neck pain subsequent to two motor vehicle accidents in March 
and one in May 1989.  Dr. R.B. referred to diagnoses of post-
concussive headaches and cervical muscle spasm.  During 
mental status evaluation the veteran's speech was disjointed, 
with evidence of looseness of association, thought blocking, 
tangential speech and disorganization.  Nurses had reported 
that the veteran related information that appeared delusional 
in nature.  The veteran was oriented, and evidenced good 
immediate recall.  He was described as "rather concrete and 
somewhat bizarre in most of his responses."  Dr. R.B. 
indicated that the veteran was disabled due to mental illness 
and recommended complete medical and neurologic work-up to 
rule out organic etiology, as well as psychologic testing to 
assess organic brain syndrome.  Other records dated in July 
1989 indicate that the veteran was complaining of left upper 
extremity pain; the assessment was that such was strongly 
suspected to be psychogenic in nature.  Records further show 
diagnoses of post concussive headaches most likely causing 
depression, as well as toxic metabolic encephalopathy, opined 
to probably be secondary to the number of medications he was 
on.  In August 1989, the veteran had minimal headaches and no 
neck spasm.  C.M., M.D., the veteran's admitting physician, 
noted that the veteran had "basically became psychotic one 
day and required some antipsychotics...He was taken off all 
medications and within two days the patient cleared 
completely up."  Follow-up records dated in August and 
September 1989, signed by Dr. C.M., indicate that the veteran 
was unable to return to work due to severe headaches and 
persisting memory problems.  In November 1989, Dr. C.M. noted 
that the veteran had demonstrated a lot of tangential 
thoughts, blocking and possibly some auditory hallucinations 
during an office visit.

Statements from the veteran's employer indicate that the 
veteran was on sick leave from May 1, 1989 up until July 
1991, at which point he was terminated.  

On December 20, 1990, the RO received a statement in which 
the veteran requested an increase in his service-connected 
schizophrenia.  He reported that he had been approved by the 
SSA for total disability.  At that time the RO received a 
questionnaire relevant to the veteran's level of functional 
disability.  The signing physician noted that the veteran 
suffered moderately severe impairment in responding 
appropriately to supervision and to co-workers, and was 
severely impaired in responding to customary work pressures.  
The physician noted that the veteran's ability to remember 
and carry out tasks of almost any nature would probably 
deteriorate over a given period of time in hours and that the 
veteran tended to be seclusive and guarded and would have 
difficulty relating to others.  That report further contained 
notation that the veteran demonstrated poor or no ability to 
relate to co-workers, deal with the public, interact with 
supervisors, deal with work stresses or to maintain attention 
or concentration.  

In a decision dated December 26, 1990, the SSA awarded the 
veteran benefits based on psychiatric disability, effective 
May 2, 1989.  The decision notes the veteran's long-standing 
history of emotional problems, that he had severe affective 
disorders, and that he had not engaged in substantial gainful 
activity since May 2, 1989, and was thus totally disabled.  
The SSA decision references a November 1989 report of 
psychologic assessment, completed by J.G., Ph.D.  J.G., which 
noted that upon consultation in July 1989, the veteran had 
been psychotic.  That evaluation report includes notation 
that the veteran suffered from schizo-affective disorder and 
was emotionally withdrawn and isolated.  J.G. noted that the 
veteran had a tendency to isolate himself and had "quite 
limited" social functioning.  J.G. further noted that the 
veteran had exhibited explosive episodes at home and had 
difficulty relating to his spouse and his daughter.  
Psychologic testing showed the veteran's adjustment to be 
greatly impeding his effective functioning and ability to 
cope with day-to-day problems.  J.G. noted that the veteran 
had "assumed the role of mainly being a detached observer of 
the world around him....His lack of initiate, self-depreciation 
of aptitudes, abilities, and avoidance of independent and 
assertive behaviors have lead him to a passive-dependent 
state."  J.G. noted that the veteran frequently became self-
absorbed and lost in daydreams that blurred fantasy with 
reality.  Diagnoses included major depression, bipolar 
disorder and schizoid personality.  

In March 1991, the veteran reported for VA psychiatric 
evaluation.  The examiner noted having seen the veteran once 
in January 1988, at which time there were no active 
hallucinations, but there was an unstable mood.  That 
examiner noted that "the history of frequent relapse to a 
psychotic state certainly confirmed the diagnosis."  The 
examiner noted that the veteran had been admitted for 
hospitalization in July 1989 with complaints of confusion, 
headache and sleep disturbance after a history of previous 
automobile accidents resulting in only minor injuries.  The 
examiner noted that the veteran had required antipsychotic 
medication and that the initial impression was of a post-
concussion headache and a toxic metabolic encephalopathy, 
which was not explained thoroughly.  The examiner diagnosed 
schizophrenic reaction of paranoid type, with episodes of 
severe depression and an incapability that was probably 
fairly marked and a very low tolerance for even minimal 
stress.

In April 1991, the RO increased the evaluation for the 
veteran's service-connected schizophrenia from 30 to 70 
percent disabling, effective December 20, 1990.  There is no 
documented notice of that decision in the claims file.

On July 13, 1992, the RO received a statement from the 
veteran's representative requesting a total disability 
rating.

In a letter dated in April 1993, R.B., M.D., noted having 
seen the veteran on an outpatient basis since November of 
1989, for psychiatric problems and that the veteran had shown 
signs of improvement, and that the psychotic features shown 
at the time of earlier hospitalization in July 1989 had not 
returned.  Dr. R.B. noted that the veteran had been depressed 
and that there were signs of manipulative behavior and anger, 
staying minimally functional.  Dr. R.B. noted that the 
veteran had no significant relationships outside of his 
immediate family, had few interests and had had heated 
arguments with his spouse, hitting her on at least one 
occasion. The veteran was noted to be attending classes at 
that time.  

A report of VA examination dated in July 1994, includes 
notation that the veteran had been hospitalized at various 
times since service, in acute relapse, acutely psychotic.  
That same examiner indicated having evaluated the veteran in 
March 1991 and noting symptoms of anxiety, depression, 
suicidal thoughts, rages, and hallucinations.  The VA 
examiner noted that Dr. G.B. opined that the veteran was 
totally and permanently disabled for employment in his field.  
The examiner diagnosed schizophrenic reaction of the paranoid 
type and indicated that the veteran's capacity for social or 
employment adaptation was rather marked.

In March 1996, the veteran testified at a hearing.  He 
reported last working in May 1989, and stated that he was 
disabled for two years after that, leading to his 
termination.  He reported being hospitalized twice in 1987 
and again in 1988 and 1989.  Transcript at 1-3.  He also 
stated that he had been awarded SSA benefits based on mental 
disability retroactive to 1989.  Transcript at 4.  He 
continued to testify that he was unable to work due to 
difficulties with concentration and nervousness.  In February 
1999, the veteran testified at a Travel Board hearing.  He 
reiterated prior contentions, to include reporting that he 
left his job in May 1989 due to paranoia.


Legal Criteria Pertinent to Increased Evaluations for Mental 
Disorders

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).

Under the Schedule, as existing prior to November 7, 1996, a 
70 percent evaluation was for application for psychiatric 
disorder such as schizophrenia when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted when:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  

38 C.F.R. § 4.132, Diagnostic Code 9203.

In cases in which the only compensable service-connected 
disability was a mental disorder assigned a 70 percent 
evaluation, if such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, 
then the mental disorder shall nevertheless be assigned a 
100 percent schedular evaluation under the appropriate 
diagnostic code.  38 C.F.R. §§ 3.340, 4.16 (c).

Effective Date Laws and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1998).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (1998).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (1998).  With 
regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (1998); see also 38 C.F.R. 
§ 3.155(a).  The Board further notes that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  Applicable laws and regulations further set out 
that the effective date of an award of increased compensation 
may be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Analysis

As the veteran did not appeal the February 1988 RO decision, 
which denied an evaluation in excess of 30 percent for 
service-connected schizophrenia, such decision became final.  
38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1999)]; 38 C.F.R. § 19.192 (1988) [38 C.F.R. 
§ 20.1103 (1998)].  Thus, any request for additional benefits 
based on schizophrenia received thereafter would be an 
increased evaluation claim, see 38 C.F.R. § 3.160, and the 
effective date of an award based upon such claim would be 
assigned pursuant to 38 C.F.R. § 3.400(o).

From a review of the claims file it is clear that subsequent 
to the RO's February 1988 decision, the next correspondence 
and other documentation in the record is date stamped as 
received December 20, 1990.  The Board has additionally 
reviewed the entire evidentiary record and notes that there 
are no records of VA treatment or evaluation dated in the 
interim between February 1988 and December 1990 to be 
considered an earlier claim for an increase.  
See 38 C.F.R. § 3.155; Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

Here, the Board notes that the RO based its decision as to an 
effective date on the finality of an RO decision dated in 
April 1991.  That decision raised the assigned disability 
evaluation for the veteran's schizophrenia from 30 percent to 
70 percent, effective back to December 20, 1990.  
Notification of such determination to the veteran is not 
evident from a review of the existing claims file.  A 
veteran's procedural due and process and appellate rights 
include the right to notice.  See 38 C.F.R. § 3.103(b), (f) 
(1998).  Although the law presumes the regularity of the 
administrative process absent clear evidence to the contrary, 
see Warfield v. Gober, 10 Vet. App. 483 (1997); YT v. Brown, 
9 Vet. App. 195, 199 (1996), the Board is mindful that if 
notice of a RO decision is inadequate, the decision does not 
become final.  See Best v. Brown, 10 Vet. App. 322, 325 
(1997); see also Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(appellant did not receive notification of a prior denial and 
the one-year period within which to file a notice of 
disagreement did not commence to run).  See 38 C.F.R. 
§§ 20.200, 20.302 (1998).  Thus, absent evidence that the 
veteran was properly notified of the April 1991 decision, the 
Board will not consider such decision to have become final.  
Rather, resolving any doubt in the veteran's favor, the 
instant claim, ostensibly stemming from disagreement with a 
July 1993 RO decision that denied an evaluation in excess of 
70 percent for the veteran's schizophrenia, will be 
considered continuous from the December 20, 1990, date of 
receipt of the veteran's claim for an increase.

Prior to assigning an effective date of December 20, 1990, 
the Board must first consider the language of 38 C.F.R. 
§ 3.400(o)(1), which provides that the effective date of an 
award of increased compensation will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  In this case, the veteran is service-connected for 
only one disability:  schizophrenia.  Moreover, such was 
evaluated as 70 percent disabling effective December 20, 
1990.  Accordingly, the provisions of 38 C.F.R. § 4.16(c) are 
applicable and any 100 percent evaluation would be assigned 
on a schedular basis.  

The question of whether the veteran warranted a 100 percent 
evaluation for psychiatric disability under the schedular 
criteria is one involving an opinion as to medical diagnosis 
and causation.  Therefore, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The competent medical evidence of record in the interim 
between the RO's February 1988 final decision and the 
currently assigned effective date of July 13, 1992, includes 
a report of SSA decision dated in December 1990, with 
supporting documentation.  In that report, the SSA found the 
veteran totally disabled by reason of psychiatric disability, 
noting that there was poor or no ability for him to relate to 
co-workers, deal with the public, interact with supervisors, 
deal with work stresses or to maintain attention and/or 
concentration.  The SSA decision was, in part, based on a 
psychologic report completed in November 1989.  That report 
includes notation that the veteran had a tendency to isolate 
himself and had "quite limited" social functioning.  The 
examining medical professional further noted that the veteran 
had exhibited explosive episodes at home and had difficulty 
relating to his spouse and his daughter.  Psychologic testing 
was interpreted as showing the veteran's adjustment to be 
greatly impeding his effective functioning and ability to 
cope with day-to-day problems.  The report also noted that 
the veteran had "assumed the role of mainly being a detached 
observer of the world around him....His lack of initiate, self-
depreciation of aptitudes, abilities, and avoidance of 
independent and assertive behaviors have lead him to a 
passive-dependent state."  The examining medical 
professional noted that the veteran frequently became self-
absorbed and lost in daydreams that blurred fantasy with 
reality.  See 38 C.F.R. § 4.132, Diagnostic Code 9203.

The above findings are consistent with the 100 percent 
criteria in 38 C.F.R. § 4.132, Diagnostic Code 9203.  That 
is, a competent medical professional opined that the 
veteran's was extremely isolated, and that he experienced 
psychoneurotic symptoms interfering with his day-to-day 
functioning, to include episodes of fantasy, and explosions 
of aggressive energy such as violence against his spouse.  
Id.

Here, the Board notes the effective date regulation that 
provides that the effective date of an award of increased 
compensation may be established at the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the application for an increased 
evaluation is received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, the 
veteran's December 20, 1990 application was technically not 
received within one year of the November 1989, the earliest 
point at which it was factually ascertainable that his 
service-connected psychiatric disability was 100 percent 
disabling.  However, the discrepant number of days are so 
few, that the Board finds application of the benefit of the 
doubt provision of 38 C.F.R. § 4.3 to apply.  Moreover, the 
December 1990 SSA decision itself sets out a determination 
that the veteran had been totally disabled and unable to work 
due to his service-connected psychiatric problems for at 
least one year previously.  Accordingly, the effective date 
to be assigned is December 20, 1989.  38 C.F.R. 
§ 3.400(o)(2).  

Although the Board notes that the veteran has claimed 
entitlement to an effective date of May 1989, the date he 
claims to have become incapacitated from work, the effective 
date in this case cannot be earlier than December 20, 1989.  
The evidentiary record does not reflect receipt of any 
correspondence or pertinent medical evidence in the interim 
between February 1988 and December 1989 to warrant an earlier 
effective date on such basis and the relevant regulatory 
provision provides only for assignment of an effective date 
one year earlier than the date of receipt of claim where such 
increase was factually ascertainable at that time.  Based on 
the facts of this case, that date is December 20, 1989.  
See 38 C.F.R. § 3.400(o)(1), (2).  To that extent, the 
veteran's claim is granted.


ORDER

An effective date no earlier than December 20, 1989, for 
assignment of a 100 percent schedular evaluation for service-
connected schizophrenia is granted, subject to the laws and 
regulations governing the payment of monetary awards.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

